Citation Nr: 9902037	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  97-16 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral knee 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Julianne M. R. King, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1985 to 
December 1985.

These matters are before the Board of Veterans Appeals 
(Board) on appeal from a February 1997 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Honolulu, Hawaii, which found that new and 
material evidence had not been submitted to reopen claims for 
service connection for a back disorder, or for a bilateral 
knee disorder.

By rating determination dated in April 1986, the RO located 
in Waco, Texas denied the appellants claim for service 
connection for a back disorder.  The RO then issued a June 
1986 rating determination in which it denied the appellants 
claim for service connection for a bilateral knee condition.  
The Board affirmed the denial of the appellants claims in 
December 1989.

The appellants May 1996 request to reopen the above noted 
claims, included a claim of entitlement to service connection 
for arthritis of the left ankle.  The appellant presented 
testimony at a July 1998 hearing before the undersigned 
member of the Board, at which time she stated her desire to 
withdraw this issue from appellate consideration.  She 
formalized this request with the submission of a signed 
document dated in July 1998, as required under 38 C.F.R. 
§ 20.204 (1998).

REMAND

The appellant contends both that she has submitted new and 
material evidence for the purpose of reopening her previously 
denied claims for service connection, and that additional 
relevant evidence is available which has not been previously 
considered with regard to her claims.  She maintains, in 
essence, that several physicians, both private and VA, have 
indicated to her that her back and bilateral knee disorders 
are etiologically related to an injury sustained as a result 
of a fall which occurred during basic training.  

Under the governing regulations, new and material 
evidence is evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (1998).  
The appellant and her representative submitted additional 
evidence for review at the time of her hearing, and according 
to the appellant, a physician rendered an opinion as to the 
relationship between the appellants back disability and 
service.  Additionally, the appellant has stated that her 
family physician, a Dr. Wilk, issued a written statement to 
the effect that the appellant did not have a back disorder 
prior to service.  (Hearing Transcript, May 1988, p 8).  Dr. 
Wilks statement is not in the claims folder.  

The appellant stated, during her July 1998 Travel Board 
hearing , that she was evaluated by a Dr. Lynden, a private 
physician who indicated to her that she has arthritis of the 
spine, and that her service injury was the source of that 
arthritis.  The record does not contain a statement from this 
doctor.  Moreover, the appellant stated that she was treated 
by another private physician, a Dr. Chong.  There are no 
treatment records from this physician in the claims folder.

Despite the finality of a prior RO decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, the VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
The United States Court of Veterans Appeals (Court) held in 
White v. Derwinski, 1 Vet. App. 519 (1991), and Ivey v. 
Derwinski, 2 Vet. App. 320 (1992), that even absent the 
submission of new and material evidence, the duty to assist 
may still be triggered under appropriate circumstances.  
Counts v. Brown, 6 Vet. App. 473, 476 (1994).  

The Board is aware that VA, in certain circumstances, may be 
obligated to advise the claimant of evidence that is needed 
to complete her application for benefits.  This obligation 
depends upon the particular facts of the case and the extent 
to which the Secretary of VA has advised the claimant of the 
evidence necessary to be submitted in connection with the 
claim.  Robinette v. Brown, 8 Vet.App. 69 (1995).  In Graves 
v. Brown, 8 Vet. App. 522 (1996), the Court extended the 
Robinette analysis to situations, such as in this case, where 
new and material evidence is needed to complete an 
application for VA benefits.  The Court in Graves held that:

when a veteran has made an application to reopen 
a claim and the Secretary is on notice of evidence 
which may prove to be new and material, but has 
not been submitted with the application, the 
Secretary has a duty under [38 U. S. C. A.] § 5103 
to inform the veteran of the evidence that is 
necessary to complete the application.

Graves, 8 Vet. App. at 255.

In essence, VA's duty to assist an appellant in developing an 
appeal may extend to cases in which a prior final decision 
has been issued.  38 U.S.C.A. § 5107(a).  Under the 
circumstances presented in this case, the Board will defer a 
determination as to whether or not the evidence submitted by 
the appellant is adequate to reopen her claim, pending 
additional development.  Decisions of the Board must be based 
on all of the evidence that is known to be available.  
38 U.S.C.A. §§ 5103(a), 7104(a) (West 1991); see also Franzen 
v. Brown, 9 Vet. App. 235 (1996) (VA's obligation under sec. 
5103(a) to assist a claimant in filing a claim pertains to 
relevant evidence which may exist or could be obtained) and 
Epps v. Brown, 126 F. 3d 1464 (Fed Cir.(1998 ) a duty 
attaches in cases where the record references other known and 
existing evidence that might pertain to the claim under 
consideration.  Where so much of the evidence regarding the 
veterans claims for service connection and compensation is 
circumstantial at best, the need for a complete and accurate 
record takes on even greater importance.  Hodge v. West, 155 
F.3d 1356 (Fed Cir 1998).  The appellant has submitted 
testimony as to sources of evidence, which if obtained, would 
be new and material.  Given the state of the record, the 
claim is REMANDED for the following actions:

1.  The RO should contact the appellant 
and request that she provide the names 
and addresses of any health care 
providers, who have treated her for a 
back disability or a disorder of the 
knees, and specify the approximate dates 
of treatment, if possible.  The RO 
should contact Dr. Wilk as referred to 
in the May 1988 hearing.  The appellant 
should be specifically requested to 
provide information regarding treatment 
by Dr. Lynden, and Dr. Chong of the 
Queens Physicians Group.  Then, after 
necessary authorization is obtained from 
the appellant, the RO should obtain 
copies of any treatment reports, and 
associate them with the claims folder.  
If any private treatment is reported and 
the records are not obtained, the 
appellant and her representative should 
be provided with information concerning 
the negative results, and afforded an 
opportunity to obtain the records.  
38 C.F.R. § 3.159 (1998).

2.  The RO should review the evidence 
added to the claims file since the 
December 1989 Board decision and 
readjudicate the issue of whether new 
and material evidence has been submitted 
to reopen a claim of entitlement to 
service connection for a low back 
disability or for a bilateral knee 
disability.

3.  The appellant is hereby informed 
that she has a right to present any 
additional evidence or argument while 
the case is in remand status.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992); Booth v. Brown, 8 Vet. App. 
109 (1995); and Falzone v. Brown, 8 Vet. 
App. 398 (1995).

Once the foregoing has been accomplished and, if the claim 
remains denied, both the appellant and her representative 
should be furnished a supplemental statement of the case 
covering all the pertinent evidence, law and regulatory 
criteria.  They should be afforded the requisite period of 
time in which to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The purpose of this REMAND 
is ensure due process of law.  The Board intimates no opinion 
as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 2 -
